United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIE EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIE EXCHANGE ACT OF 1934 For the transition period from: Commission file number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of incorporation or organization) IRS Employer Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No. 72 Second Keji Road, Hi Tech Zone, Xi’An, Shaanxi 710075 P.R. CHINA (Address of principal executive offices, including zip code) (011) 86-13301996766 (Issuer’s telephone number, including area code) (Former Address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: On August 13, 2010 there were 35,663,850 shares of Common Stock, par value $.0001 per share, outstanding. ASIA CORK INC. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2010 INDEX PART I -
